UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-2046



ESTHER MULLINS,

                                              Plaintiff - Appellant,

          versus


THE   INTERNATIONAL     UNION    OF    OPERATING
ENGINEERS,    Local   No.    77,    AFL-CIO   of
Washington, DC, a trade union; CHERRY HILL
CONSTRUCTION,     INCORPORATED,     a    foreign
corporation; JAMES OPENSHAW, individually, and
as President of Cherry Hill Construction,
Incorporated, a foreign corporation; CHERYL
SCHMELZE, Individually and as agent and
employee   of    Cherry    Hill   Construction,
Incorporated, a foreign corporation; YVETTE
MATHIS, Individually and as agent and employee
of Cherry Hill Construction, Incorporated, a
foreign corporation,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-01-1465)


Submitted:   March 31, 2003                 Decided:   April 14, 2003


Before WIDENER, WILKINSON, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Ted G. Yoakam, DAVID, KAMP & FRANK, L.L.C., Newport News, Virginia,
for Appellant. W. Gary Kohlman, Jeffrey R. Freund, Devki Virk,
Susan I. Brown, BREDHOFF & KAISER, P.L.L.C., Washington, D.C.;
Monte Fried, Robert W. Hesselbacher, Jr., WRIGHT, CONSTABLE &
SKEEN, L.L.P., Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

      Esther Mullins appeals the district court’s order granting

summary judgment to Defendants in this action alleging breach of

the duty of fair representation, breach of a collective bargaining

agreement, defamation, and wrongful termination.           We have reviewed

the record and find no reversible error.            Accordingly, we affirm

for the reasons stated by the district court.               See Mullins v.

International Union of Operating Eng’rs., No. CA-01-1465 (E.D. Va.

Aug. 8, 2002).    We grant the motion to file a supplemental appendix

and   dispense   with   oral   argument   because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED



                                     2